DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to communication dated 3/26/19.  It is noted that application is a continuation of 14/537,612 (now US Patent No. 10,311,535) which is a CIP of 14/220,901 (now abandoned).  Claims 1-26 are pending.  


Information Disclosure Statement 
	Information disclosure statement dated 3/26/19 has been acknowledged and considered.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,311,535. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to generating based on a health goal for a user a plurality of messages having information related to a campaign program.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “module” in claims 22-24.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 and 22-24, 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-11 are drawn to a method for generating messages based on a health goal, which is within the four statutory categories (i.e. process).   Claims 22-24, 26 are drawn to an apparatus of generating messages based on a health goal, which is within the four statutory categories (i.e. machine).        

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 (and similar independent claim 22) include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer-implemented method, comprising: 
receiving, by a computer system, a health goal for a user enrolled in a campaign program, the campaign program specifying a set of tasks to be performed by the user to achieve the health goal; 
generating, by the computer system and based on the health goal for the user, a plurality of messages having information related to a campaign program, the messages being customized for the user; 
and sending, by the computer system, the messages to a mobile computing device of the user in a sequence, at least one of the messages eliciting the user to respond, wherein a next message of the sequence sent to the user is based on a response from the user to a previous message of the sequence.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method that generates messages based on a user goal, sending the message to another user and eliciting the user to respond.  This is a method of managing interactions between users via messages thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “a computer system”; “a user device”; nothing in the claim element precludes the steps from practically being performed between people or a person and generating a paper form, for example.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2-11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computer-implemented method, comprising: 
receiving, by a computer system, a health goal for a user enrolled in a campaign program, the campaign program specifying a set of tasks to be performed by the user to achieve the health goal; 
generating, by the computer system and based on the health goal for the user, a plurality of messages having information related to a campaign program, the messages being customized for the user; 
and sending, by the computer system, the messages to a mobile computing device of the user in a sequence, at least one of the messages eliciting the user to respond, wherein a next message of the sequence sent to the user is based on a response from the user to a previous message of the sequence.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea
 receiving, a health goal for a user enrolled in a campaign program, the campaign program specifying a set of tasks to be performed by the user to achieve the health goal amount to mere data gathering and/or 
amount to mere instructions to apply an exception 
the recitations performing the functions by a computer system amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of a computer system and a mobile computing device merely limits the abstract idea the environment of a computer and medical devices, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 22 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application.  Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the collecting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps receiving the data in an unconventional way to provide an inventive concept.  
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives health goal data over a network.  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 2-11 and 23-24, 26 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, 20-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stephanie Bauer, Judith de Niet, Reinier Timman, and Hans Kordy.  Enhancement of care through self-monitoring and tailored feedback via text messaging and their use in the treatment of childhood overweight.  Patient Education and Counseling, Volume 79, Issue 3, June 2010, Pages 315–319  (Hereinafter Bauer) in view of Morton (8,321,242).  

AS per claim 1, Bauer teaches a computer-implemented method, comprising:a user enrolled in a campaign program, the campaign program specifying a set of tasks to be performed by the user to achieve the health goal; (Bauer; Pg. 316, Col. 2, 1.3 The Present Study – losing weight reads on the "health goal"; improving eating and exercise habits reads on "tasks to be performed by the user to achieve the health goal.”); 
generating, by the computing system and based on the health goal for the user, aplurality of messages having information related to a campaign program, the messages being customized for the user; (Bauer; pg. 316, Col. 1, 1.2 Tailored Feedback; pg. 317, Col. 1 2.1 The SMS-based maintenance treatment – tailored feedback messages reads on messages being customized for the user) and  
sending, by the computing system, the messages to a mobile computing deviceof the user in a sequence, at least one of the messages eliciting the user to respond, wherein a next message of the sequence sent to the user is based on a response received from the user for a previous message of the sequence. (Bauer; pg. 316, Col. 1, 1.2 Tailored Feedback; pg. 317, Col. 1 2.1 The SMS-based maintenance treatment – Monitoring questions are sent to a user and then tailored feedback is sent back to the user).  
Bauer does not expressly teach receiving, by a computing system, a health goal for a user.  Morton teaches that it was old and well known in the healthcare arts before the effective filing date of the claimed invention to receive a health goal of a user by a computer system (Morton; Col. 3, line 62 to Col. 4, line 35 -- By enrolling the "Loyalty Text" or other compliance assistance program, user has a health goal of medication compliance) to improve communication and compliance with patient treatment programs.  (Morton; Col. 2, lines 1-5).  
It would have been obvious to one of ordinary skill in the healthcare arts to add the feature of receiving a health goal of a user taught by Morton to the campaign program of Bauer in order to have specific user input on what a user hopes to achieve as a result of a campaign program.  

As per claim 2, Bauer teaches the computer-implemented method of claim 1, wherein said sending the messages is done by using a messaging service provided by a wireless telecommunications network of the mobile computing device of the user. (Bauer; pg. 317, Col. 1, 2.2 Technical Aspects – messages sent via the Internet reads using a wireless telecommunications network).  

As per claim 3, Bauer teaches the computer-implemented method of claim 2, wherein the messaging service provided by the wireless telecommunications network of the mobile computing device of the user is a short messaging service, and wherein the messages are text messages. (Bauer; pg. 317, Col. 1, 2.1 The SMS-based maintenance treatment).  

As per claim 4, Bauer teaches the computer-implemented method of claim 1, wherein receiving the health goal includes:  exchanging, by the computing system, a set of messages with the user for receiving the health goal, the set of messages exchanged with the user via at least one of a messaging service provided by a wireless telecommunications network of the mobile computing device of the user or a social networking application executing at the mobile computing device.   (Bauer; pg. 317, Col. 1, 2.1 The SMS-based maintenance treatment and 2.2 Technical Aspects).  

As per claim 5, Morton teaches the computer-implemented method of  wherein exchanging the set of messages with the user for receiving a health goal for the user includes: 
sending, by the computer system, a first message of the set to a plurality of users requesting the users to enroll for the campaign program; (Morton; Col. 3, line 62 to Col. 4, line 35) and 
receiving, by the computer system, a plurality of responses from corresponding users via a first set of messages, the first set of messages indicating an enrollment or a non-enrollment of the subset of users for the campaign program. (Morton; Col. 3, line 62 to Col. 4, line 35)
	It would have been obvious to one of ordinary skill in the healthcare arts before the effective filing date of the claimed invention to add the feature of receiving a health goal of a user to the campaign program of Bauer in order to have specific user input on what a user hopes to achieve as a result of a campaign program.  

AS per claim 6, Morton teaches the computer-implemented method of claim 4, wherein exchanging the set of messages with the user for receiving a health goal for the user includes: 
sending, by the computer system, for selection by the user, a plurality of health goals; (Morton; Col. 3, line 62 to Col. 4, line 35; Col. 4, line 49 to Col. 5, line 14 – the enhanced CD (ECD) gives the user different options such as loyalty text program or other compliance assistance programs) and 
receiving, by the computer system, a user selection of one of the health goals as the health goal (Morton; Col. 3, line 62 to Col. 4, line 35; Col. 4, line 49 to Col. 5, line 14). 
	It would have been obvious to one of ordinary skill in the healthcare arts before the effective filing date of the claimed invention to add the feature of receiving a health goal of a user to the campaign program of Bauer in order to have specific user input on what a user hopes to achieve as a result of a campaign program. 

As per claim 7, Morton teaches the computer-implemented method of claim 1, wherein the messages are sent to the user on a user-defined schedule. ( Morton; Col. 5, lines 15-50 -- the time release messaging program reads on a sending messages to a user on a user defined-schedule).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the time release program of Morton to Bauer in order for a user to control when he or she wishes to receive messages.    

As per claim 8, Bauer teaches the computer-implemented method of claim 1 further comprising: analyzing the campaign program, including responses received from the user, to generate a first data, the first data including at least one of a response rate, a response speed, a response speed in a given duration, or a drop-off rate. (Bauer; pg. 317; 3.1 Adherence teaches tracking the response rate from the participants).  

As per claim 10, Bauer teaches the computer-implemented method of claim 1, wherein sending the messages in a sequence includes identifying the sequence using a decision tree that links the messages of the campaign program defining the sequence for the user.  (Bauer; pg. 317, 2.1 The SMS-Based maintenance treatment, para. 2 -- the algorithm reads on a decision tree).    

As per claim 11, Bauer teaches the computer-implemented method of claim 1, wherein sending the messages in the sequence includes determining the sequence based on at least one of profile data of the user, demographic data of a plurality of users participating in the campaign program, or clinical data of the plurality of users participating in the campaign program. (Bauer; pg. 317, 2.1 The SMS-Based maintenance treatment, para. 1 – the answers to the monitoring questions read on profile, demographic and clinical data about a user).  

As per claim 20, Bauer teaches the computer-implemented method of claim 16, wherein the types of the interaction component includes an open type of the interaction component that present messages to the users for which the users can either respond or not. (Bauer; pg. 317 – 2.1 SMS-based maintenance treatment – users are not required to respond to all the questions).  

Claim 21 repeats substantially similar limitations as claim 7 and the reasons for rejection and relevant portions of the prior art are incorporated herein 

Claim 22 repeats substantially similar limitations from claim 1 and the reasons for rejection and relevant portions of the prior art are incorporated herein.  

Claim 23 repeats substantially similar limitations from claim 8 and the reasons for rejection and relevant portions of the prior art are incorporated herein.  

As per claim 24, Bauer teaches the apparatus of claim 26 further comprising:a graphical user interface (GUI) presentation module invocable by the processorto output, to a campaign manager, a GUI for generating a campaign program, theGUI including a plurality of interaction components for storing the plurality of messages, the plurality of interaction components being of a plurality of types  (Bauer; pg. 317, 2.1 The SMS-based maintenance treatment  and 2.2 Technical Aspects teaches sending stored monitoring questions via a software program).  

Claim 26 repeats substantially similar limitations from claims 1 and 10 and the reasons for rejection and relevant portions of the prior art are incorporated herein.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stephanie Bauer, Judith de Niet, Reinier Timman, and Hans Kordy.  Enhancement of care through self-monitoring and tailored feedback via text messaging and their use in the treatment of childhood overweight.  Patient Education and Counseling, Volume 79, Issue 3, June 2010, Pages 315–319  (Hereinafter Bauer) in view of Morton (8,321,242) in further view of Official Notice.  

As per claim 9, Examiner takes Official Notice that generating, by the computer system, a report having the first data; and sending, by the computer system, the report to a campaign manager of the campaign program are old and well known in the healthcare research arts.  Researchers analyze results from studies and generate reports in order to clearly display the results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a report and send the report for analysis in order to clearly see and understand the results of a study.   
Subject Matter free from Prior Art
Claims 12, 13-19 and 25 teach subject matter free from prior art.  The closest prior art of record does not expressly teach: wherein each of the interaction components includes an entry link and an exit link, the entry link specifying a previous interaction component of the interaction components that precedes the corresponding interaction component in the sequence, the exit link specifying a next interaction component of the interaction components which follows the corresponding interaction component in the sequence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.   To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/13/21